Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending. Claims 1-17 have been examined. Claims 1-17 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Mehdi Sheikerz, Reg. No. 41,307, on 11/12/2021.

Claims 1 and 15-17 are amended as following:
1.  (currently amended)  A structural analysis method executed by a computer using a processor coupled to a memory, the structural analysis method by the computer comprising:
by the processor,
acquiring, from the memory, model information of a model of an article subject to analysis, 
the model information representing a shape of the article as elements and node points arranged at vertices of each element, among the elements, in form of an aggregation of the elements as a mesh, and used by the processor in a structural analysis of the article in a simulation space using a finite element method (FEM) based on the elements and the node points;
simulating based on a generated FEM model of the article to analyze 
selecting a direct method or an iterative method as an algorithm of the structural analysis solver to solve the simultaneous linear equations, 
the direct method or the iterative method being selected based on the determined degree of agglomeration of the model as the property of the simultaneous linear equations and a calculation resource including at least one calculation resource among a processor and a memory capacity available for the structural analysis solver based on an estimate of a scale of the model, to cause a reduction in computation time when performing the structural analysis subject to the calculation resource, resulting in reducing an analysis time period of the structural analysis solver.

15. (currently amended)  A structural analysis method executed by a computer using a processor coupled to a memory, the structural analysis method by the computer comprising:
by the processor,
acquiring, from the memory, model information of a model of an article subject to analysis,
the model information representing a shape of the article as elements and node points arranged at vertices of each element, among the elements, in form of an aggregation of the elements as a mesh, and used by the processor in a structural analysis of the article in a 
simulating based on a generated FEM model of the article to analyze 
selecting a numerical analysis algorithm for the structural analysis of the article that uses the FEM; and 
determining a calculation resource to be used by the numerical analysis algorithm based on an estimate of a scale of the model, 
wherein the numerical analysis algorithm is selected based on the determined degree of agglomeration of the model as the property of the numerical analysis algorithm and the calculation resource, to cause a reduction in computation time when performing the structural analysis within the memory use capacity,  resulting in reducing an analysis time period of the structural analysis.

16. (currently amended)  A structural analysis apparatus comprising:
a memory; and
a processor coupled to the memory, the processor configured to:
acquire, from the memory, model information of a model of an article subject to analysis,

simulating based on a generated FEM model of the article to analyze the model information based on the elements and the node points of the elements in the model information, according to at least one determination method, among a plurality of determination methods, to determine a degree of agglomeration of the model to determine a type of the shape of the article as corresponding to an agglomeration-type shape or a plate-rafter type shape as a property of simultaneous linear equations of a structural analysis solver executed by the processor in a structural analysis of the article in the simulation space using the FEM to determine displacements and stresses of the article; and
select a direct method or an iterative method as an algorithm of the structural analysis solver to solve the simultaneous linear equations, 
the direct method or the iterative method being selected based on the determined degree of agglomeration of the model as the property of the simultaneous linear equations and a calculation resource including at least one calculation resource among a processor and a memory capacity available for the structural analysis solver based on an estimate of a scale of the model, to cause a reduction in computation time when performing the structural analysis subject to the calculation resource, resulting in reducing an analysis time period of the structural analysis solver .

17. (currently amended)  A structural analysis apparatus comprising:
a memory; and
a processor coupled to the memory, the processor configured to:

the model information representing a shape of the article as elements and node points arranged at vertices of each element, among the elements, in form of an aggregation of the elements as a mesh, and used by the processor in a structural analysis of the article in a simulation space using a finite element method (FEM) based on the elements and the node points;
simulating based on a generated FEM model of the article to analyze the model information based on the elements and the node points of the elements in the model information, according to at least one determination method, among a plurality of determination methods, to determine a degree of agglomeration of the model to determine a type of the shape of the article as corresponding to an agglomeration-type shape or a plate-rafter type shape, subject to a strength of a boundary condition of the model and/or a scale of the model, as a property of a numerical analysis algorithm executed by the processor in a structural analysis of the article in the simulation space using the FEM to determine displacements and stresses of the article; 
select a numerical analysis algorithm for the structural analysis of the article that uses the FEM; and
determine a calculation resource to be used by the numerical analysis algorithm based on an estimate of a scale of the model, 
wherein the numerical analysis algorithm is selected based on the determined degree of agglomeration of the model as the property of the numerical analysis algorithm and the calculation resource, to cause a reduction in computation time when performing the structural analysis within the memory use capacity,  resulting in reducing an analysis time period of the structural analysis.

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims, 1 and 15-17, Yadav teaches:
by the processor,
acquiring, from the memory, model information of a model of an article subject to analysis,
the model information, including elements and node points arranged among the elements to indicate a structure of the article, used by the processor in a structural analysis of the article using a finite element method (FEM) based on the elements and the node points;
analyzing the model information based on the elements and the node points of the elements in the model information, according to at least one determination method, among a plurality of determination methods, to determine  a degree of agglomeration of the model to determine a type of the shape of the article as corresponding to an agglomeration-type shape or a plate-rafter type shape as a property of simultaneous linear equations of a structural analysis solver executed by the processor in a structural analysis of the article in the simulation space using the FEM to determine displacements and stresses of the article; and
selecting a numerical analysis algorithm for the structural analysis of the article that uses the FEM; and
the direct method or the iterative method being selected to cause a reduction in computation time when performing the structural analysis subject to the calculation resource, resulting in reducing an analysis time period of the structural analysis solver.
but Yadav and other cited prior arts either alone or in combination do not teach:

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148